This is the second appeal in this case. The first is found reported in 22 Ala. App. 554, 117 So. 615. In the opinion on that appeal we said, we think, all that is necessary to be said, in order to dispose of the instant one. The second trial, from which this appeal is taken, was not materially different from the first. We may, and do, refer to and adopt all that we said in the opinion on the first appeal. 22 Ala. App. 554,117 So. 615, supra. The error therein pointed out did not recur on the trial resulting in the judgment from which this appeal is taken, and, finding nowhere any prejudicial error, said judgment is affirmed.
Affirmed.